DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 29th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to independent claims 1, 8, and 15 have overcome each and every objection and rejection previously set forth in the Non-Final Rejection Office Action mailed August 16th, 2021. 
Response to Arguments
Applicant’s REMARKS on Page 8, filed October 29th, 2021, with respect to “Claim Objections” have been fully considered and are persuasive.  The previous claim objections have been withdrawn based on amendments to the claims.  
Applicant’s REMARKS on Page 8, filed October 29th, 2021, with respect to “Claim Interpretation” have been fully considered.  Examiner’s claim interpretation under 35 U.S.C. 112(f) remains pending in the application per the section below.
Applicant’s REMARKS on Page 9, filed October 29th, 2021, with respect to “Prior Art Rejections” have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejections have been withdrawn based on amendments to the claims that overcome the prior art of record.  Additionally, the claims contain allowable subject matter based on the amended claims, which is explained in detail in the section below.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: location determination module … in claims 15, 16, and 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
A location determination module is understood to be a module that has physical structure through being a processor and/or a device with associated components and circuitry configured to perform a 
Alternatively, per claim 15 as amended in the Examiner’s Amendment, a location determination module is considered to have structure as a whole as a software component that is necessarily integrated into a structural electronic device.  The combination of software and related hardware imparts overall structure to the location determination module, since the electronic device contains supporting structure related to enabling the software to carry out its claimed functions (see para. [0165], lines 11-14).  The hardware component is considered necessarily present with the software component for carrying out these functions.
Allowable Subject Matter

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview with Shirley Fung on November 4th, 2021, supported by e-mail confirmation of a written proposal sent by Applicant.

The application has been amended as follows.  Only amended claims 1, 3, 7, 8, 10, 14, 15, 17, and 19 have been cited.  Amendments to claims are underlined or stricken through, and emphasis is for visual aid:
Claim 1:
A method for a vehicle, comprising:
detecting, by one or processing units of the vehicle, a first physical property of an event with a camera sensor array of the vehicle;
recording, by the one or more processing units, a first timestamp of the detection with the camera sensor array;
determining, by the one or more processing units, a direction of the event, based on the detection with the camera sensor array;
detecting, by the one or more processing units, a second physical property of the event with an audio sensor array of the vehicle, wherein the second physical property is not the same as the first physical property;
recording, by the one or more processing units, a second timestamp of the detection with the audio sensor array;
determining, by the one or more processing units, a distance of the event from the camera sensor array and the audio sensor array, based on the first timestamp, the second timestamp, a speed of sound, and a velocity of a chassis of the vehicle;
determining, by the one or more processing units, the event, based on the first physical property and the second physical property; and
controlling the vehicle based on the event and the distance of the event.
Claim 3:
The method of claim 2, wherein the geolocation of the event is determined based on a geolocation of the chassis including the camera sensor array and the audio sensor array.
Claim 7:
The method of claim 1, wherein the vehicle is an autonomous vehicle, and controlling the vehicle comprises guiding the autonomous vehicle to a side of a road.
Claim 8:
One or more non-transitory, computer-readable media encoded with instructions that, when executed by one or more processing units of a vehicle, perform a method comprising:
detecting a first physical property of an event with a camera sensor array of the vehicle;
recording a first timestamp of the detection with the camera sensor array;
determining a direction of the event, based on the detection with the camera sensor array;
detecting a second physical property of the event with an audio sensor array of the vehicle, wherein the second physical property is not the same as the first physical property;
recording a second timestamp of the detection with the audio sensor array;
determining a distance of the event from the camera sensor array and the audio sensor array, based on the first timestamp, the second timestamp, a speed of sound, and a velocity of a chassis of the vehicle;
determining the event, based on the first physical property and the second physical property; and
causing a vehicle to take 
Claim 10:
The one or more non-transitory, computer-readable media of claim 9, wherein the geolocation of the event is determined based on a geolocation of the chassis
Claim 14:
 The one or more non-transitory, computer-readable media of claim 8, wherein the vehicle is an autonomous vehicle, and the action is guiding the autonomous vehicle to a side of a road.
Claim 15:
A system, comprising:
a vehicle having a chassis, a camera sensor array, and an audio sensor array;
one or more memories that store instructions;
one or more processing units that execute the instructions; and
a location determination module encoded in the instructions to:
detect a first physical property of an event with the camera sensor array of the vehicle;
record a first timestamp of the detection with the camera sensor array;
determine a direction of the event, based on the detection with the camera sensor array;
detect a second physical property of the event with the audio sensor array of the vehicle, wherein the second physical property is not the same as the first physical property;
record a second timestamp of the detection with the audio sensor array;
determine a distance of the event from the camera sensor array and the audio sensor array, based on the first timestamp, the second timestamp, a speed of sound, and a velocity of a chassis of the vehicle;
determine the event, based on the first physical property and the second physical property; and
cause the vehicle to take an action based on the event and the distance of the event.
Claim 17:
The system of claim 16, wherein the geolocation of the event is determined based on a geolocation of the chassis of the vehicle.
Claim 19:
The system of claim 15, vehicle is an autonomous vehicle.

Reasons for Allowance

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Paudel et al. (US 2020/0348687; hereinafter Paudel; of record), and Szajnowski et al. (US 2004/0240322; hereinafter Szajnowski; of record), as previously cited to base claims 1, 8, and 15, when considered separately or in combination, do not disclose or teach the following limitations as a whole:
“A method for a vehicle, comprising:
detecting, by one or processing units of the vehicle, a first physical property of an event with a camera sensor array of the vehicle;
recording, by the one or more processing units, a first timestamp of the detection with the camera sensor array;
determining, by the one or more processing units, a direction of the event, based on the detection with the camera sensor array;
detecting, by the one or more processing units, a second physical property of the event with an audio sensor array of the vehicle, wherein the second physical property is not the same as the first physical property;
recording, by the one or more processing units, a second timestamp of the detection with the audio sensor array;
determining, by the one or more processing units, a distance of the event from the camera sensor array and the audio sensor array, based on the first timestamp, the second timestamp, a speed of sound, and a velocity of a chassis of the vehicle;
determining, by the one or more processing units, the event, based on the first physical property and the second physical property; and
controlling the vehicle based on the event and the distance of the event.” as recited or analogously recited in amended independent claims 1, 8, and 15 of the application. 
While the abovementioned related prior art discloses or teaches specific parts of the amended limitations, the prior art cannot be obviously combined in a reasonable manner to read on the limitations as a whole.  The limitations recite a method for first detecting a direction of an event using light/camera sensing while also recording a timestamp of the event, which is followed by an audio sensor array detecting a separate property of the event (sound) and recording a second timestamp of the detection.  The distance is then calculated using the timestamps, the speed of the second physical property, and the speed of the vehicle.  There is no individual prior art that discloses this combination of limitations, and prior art that teaches the detection of direction and location of an event using multiple sensor arrays fails to disclose or teach the specific roles of the types of sensor arrays while also utilizing the specific variables/parameters claims for the determination of a distance. 
For example, in the closely related and previously cited primary reference of Paudel, a sound event is determined, and the sound source is located by a moving vehicle.  However, Paudel fails to disclose a specific method where camera or light sensors are used to first detect a direction of the event and record a timestamp, while audio sensors are used to detect a location of an event through a different property of the event than the first sensors detect.  Further, Paudel fails to disclose that the location of the event (as a distance to the event from the sensors) through the use of all of the variables listed.  In particular, the timestamps obtained through the claimed method in combination with the 
In the closely related and previously cited prior art of O’Donnell, audio sensors are first used to detect the direction of a sound from and event and focus a second set of sensors in the direction of the sound.  Then, a combination of collision sensors (i.e. light, LIDAR, imaging) and audio sensors are used to locate the event.  However, the use of sensors to perform detection of different physical properties occurs in reverse of what is claimed in the application.  Further, O’Donnell fails to teach that vehicle motion or the use of timestamps from each type of sensor array are variables used in the locating process.  Thus, O’Donnell can neither be used to replace the primary reference of Paudel, nor can it be used in obvious combination with Paudel in order to cure the deficiencies.
No additional prior art could be found to apply to these limitations, either as single reference disclosing all of the limitations or as a reasonable obvious combination of references disclosing or teaching individual elements.
Claims 2-7 are allowable due to their dependencies on allowable claim 1.  Claims 9-14 are allowable due to their dependencies on allowable claim 8.  Claims 16-20 are allowable due to their dependencies on allowable claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
O’Donnell et al. (US 2020/0070816) teaches audio sensors being used to detect direction of a sound, which focuses collision sensors in conjunction with audio sensors (i.e. a second array) in order to further detect the distance from a vehicle to the detected audio source.
Soltanian et al. (US 2020/0031337) teaches detection of flash pattern or sounds of emergency vehicle, distance to EV, and the host vehicle automatically pulling over on road.
Showen et al. (US 5,973,998) teaches gunshot detection using TDOA and microphones.
Ricci et al. (US 2015/0061895) teaches emergency vehicle detection using audio or image sensors/camera and TDOA technique as well as extracting vehicle speed from a speedometer.
Cho et al. (US 2021/0125494) teaches detection of emergency vehicles using TDOA and DOA techniques, integration of image data with audio data, and vehicle velocity.  Cho also teaches that TDOA may be performed exclusively through audio data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/8/2021